Citation Nr: 1533582	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an increased evaluation in excess of 10 percent for a left wrist disability.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1994 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of January 2008 and January 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2012 rating action, the RO increased the evaluation of the Veteran's migraine headaches to 30 percent disabling.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Migraine headaches manifested by prostrating attacks occurring on average more than once per month are shown during the pendency of the appeal.  These attacks are not productive of severe economic inadaptability.

2. The Veteran does not have ankylosis in his left wrist.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).

2. The criteria for a rating in excess of 10 percent for a left wrist disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5214, 5215 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in August 2007, May 2009, January 2013, and April 2014.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Board remanded this case in February 2014 to obtain private treatment records and to examine the Veteran's wrist.  VA obtained the records and examined the Veteran in April 2014.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Migraines

The Veteran sought an increased rating for his headaches in May 2007.

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the U.S. Court of Appeals for Veterans Claims.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

From 2007 - the year of the increase in the Veteran's evaluation - the RO has found that his headaches are prostrating.  The Veteran is competent to report the frequency and effect of his migraine headache symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The reports of the frequency and severity of incapacitating headaches varies, but it appears to average more than once per month since VA granted service connection.  These findings clearly support a 30 percent rating.

The appeal therefore turns on whether these headaches produce severe economic inadaptability.  VA has examined the Veteran three times during the pendency of the appeal for headaches - in August 2007, April 2009, and January 2012.  The August 2007 examiner did not comment on this element.  The April 2009 examiner noted the Veteran stated "he had to take sick leave on at least 14 different occasions, during the past 12 months, because of his headaches."  The January 2012 examiner noted the Veteran stated "he was absent to work for about 12 days in the past 12 months" because of his headaches.  The headaches required him to use "sick leave and vacation" to cover his absences, and that for those days in which he could not use paid leave, he lost approximately $500 in income.  

Again, severe economic inadaptability is not specifically defined.  Here, the Veteran's headaches have clearly impacted his work.  However, it is for this reason that the Veteran's headaches are rated at 30 percent.  Of note, a 30 percent rating is currently compensated at the rate of $407.75 per months.  As such, while the Veteran may miss approximately one day of work per month, he is receiving a significant level of compensation for that, as well as for the pain and difficulty associated with the headaches themselves.  Ultimately, the Board concludes that missing only one day per month because of his disability and being compensated at a monthly rate that approximates his lost income for an entire year does not amount to severe economic inadaptability.  

The Board acknowledges that a 50 percent rating can be assigned where migraine headaches could be productive of severe economic inadaptability, even if they are not actually productive of severe economic inadaptability.  

Here, however, the Veteran has not pointed to any evidence showing that his symptoms are capable of affecting his employment or job performance, that he is unable to complete his daily work, or that he has lost significant time from work because of his headaches.  As such, the Board concludes that the Veteran's headaches are not at the current time capable of producing severe economic inadaptability.

The preponderance of the evidence is therefore against the claim for a higher rating, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Wrist

The Veteran's left wrist disability is rated under Diagnostic Code 5215, and he is right-hand dominant.   VA received the Veteran's claim for an increased rating in May 2007, but it assigned an effective date of December 29, 2006, for his current rating because this is the earliest date it identified the symptomatology supporting the rating.  This is described in a November 2008 rating decision the Veteran did not appeal.

Diagnostic Code 5215provides for evaluating limitation of motion of the wrist.  Where dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm in either the major or minor hand, a 10 percent rating is provided; this is the maximum schedular rating for limitation of wrist motion for both the dominant and non-dominant hand.  38 C.F.R. § 4.71a.  The Veteran is receiving the maximum rating.

A higher rating would only be available under Diagnostic Code 5214, which provides a 40 percent rating for ankylosis of the minor wrist when such is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A 30 percent evaluation is assigned for ankylosis of the minor wrist when there is ankylosis in any other position except favorable.  A 20 percent evaluation is assigned for ankylosis of the minor wrist that is favorable in 20 to 30 degree dorsiflexion.  38 C.F.R. § 4.71a.

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

No medical evidence shows the Veteran has ankylosis of the left wrist.  Therefore, a rating in excess of 10 percent for limitation of motion of the left wrist is not warranted.  In addition, the Veteran does not allege that he has loss of use of the left hand due to the service-connected left wrist disability, which would warrant consideration of Diagnostic Code 5125.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for left wrist tendonitis, the appeal must be denied. 

Additionally, an evaluation in excess of 10 percent is also not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 10 percent evaluation is the highest schedular evaluation for limitation of motion under Diagnostic Code 5215, in the absence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

Accordingly, a schedular rating in excess of 10 percent is not warranted for the Veteran's left wrist disability, and his claim is denied.

Extra-Schedular

The Veteran has not raised, and the evidence does not suggest, that referral for an extra-schedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).   When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations are adequate.  Evaluation in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present.  The Veteran's specific complaints with regard to his headaches and wrist disability involve pain.  Moreover, the higher schedular rating criteria for headaches requires the Board to specifically consider whether the entirety of the Veteran's headache related symptomatology causes severe economic inadaptability.  In so doing, the Board necessarily has considered all of the headache related symptomatology within the context of the schedular rating that is assigned.  As such, the schedular rating criteria reasonably describes the Veteran's headaches.

With regard to the wrist claim, the Veteran wrote in March 2006 that his job as a mechanic required him to use both hands on a frequent basis and his wrist disability had slowed down his production.  In June 2007, the Veteran wrote that he transitioned to a computer programming job which requires extensive typing resulting in pain and strain on his wrist.  The Board finds that such manifestations are fully contemplated by the rating schedule for these disabilities.  Specifically, in rating the wrist disability, the Board is required to consider all functional limiters that impact the Veteran's wrist.  As such, the Board has necessarily considered all of the wrist related symptomatology within consideration of the schedular rating that was assigned.

The Board finds that there are no additional symptoms of the disabilities that are not reasonably addressed by the rating schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record does not reflect, and the Veteran does not allege, that he is unemployable due to either his migraines or his wrist disability.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A rating in excess of 30 percent for migraine headaches is denied.

An evaluation in excess of 10 percent for a left wrist disability is denied.  


REMAND

VA denied the Veteran service connection for sleep apnea in a January 2014 rating decision.  A February 2014 VA letter indicates the Veteran filed a timely notice of disagreement.  VA has not issued a statement of the case (SOC).  Remand is warranted pursuant to Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing entitlement to service connection for sleep apnea.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


